Citation Nr: 9919534	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The appellant had active service from March 1981 to May 1981.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Although the RO styled the issue as 
one of entitlement to service connection, the issue in this 
case is whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  A prior final 
denial by the RO was rendered in May 1992.

The February 1998 rating decision denied service connection 
for a kidney disorder and hiatal hernia, and also found that 
the appellant had not submitted new and material evidence to 
reopen her claim for service connection for a urinary tract 
infection.  These issues are not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the RO's decision.


FINDINGS OF FACT

1.  By rating decision in May 1992, a claim by the appellant 
for entitlement to service connection for an acquired 
psychiatric disorder (nervous disorder) was denied, and the 
appellant did not perfect an appeal from that determination.

2.  Evidence received subsequent to the May 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for an acquired psychiatric disorder, including 
PTSD.


CONCLUSION OF LAW

The evidence received since the May 1992 rating decision, 
which denied entitlement to service connection for an 
acquired psychiatric disorder, is new and material, and the 
appellant's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1992 the RO adjudicated the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder (nervous disorder).  The May 1992 denial of the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder became final, as outlined in 38 
U.S.C.A. § 7105 (West 1991), when the appellant did not 
appeal that decision within one year of being notified of the 
decision.  As such, the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1998).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. 
App. 203 (1999).  If the claim is well grounded, then the VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The May 1992 RO decision denied the veteran's original claim 
for service connection for a psychiatric disorder on the 
basis that the record showed that she had a personality 
disorder, which is not recognized as a disease or disability 
for VA compensation purposes.  While the veteran gives a 
history of psychiatric problems beginning at a very early 
age, she also contends that her PTSD was caused by a sexual 
assault and several incidents of sexual harassment during 
service.  The Board observes that since the May 1992 rating 
decision, the pertinent new evidence in the file includes a 
January 1997 private medical record which reflects a 
diagnosis of PTSD.  Based on the diagnosis reflecting that 
the appellant currently suffers from PTSD,  and given her 
allegations of an inservice sexual assault and episodes of 
sexual harassment, the Board finds that the appellant has 
submitted new and material evidence which is legally 
sufficient to constitute grounds to reopen the claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
including PTSD, is reopened.


REMAND

Initially, the Board notes that the appellant's reopened 
claim of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, she 
has presented a claim which is plausible.  However, the Board 
is not satisfied that all relevant facts have been properly 
developed to the extent possible.  This case will therefore 
be remanded to the RO for further development of the 
evidence.

A January 1997 private medical record reflects a diagnosis of 
PTSD.  However, a review of the medical history and 
subjective finding portions of the appellant's medical 
records reveal that the appellant has indicated multiple 
traumatic events prior to and during service.  For example, 
an October 1990 private medical record indicates that the 
appellant was sexually abused by relatives at the age of nine 
years.  In an October 1994 private medical record, the 
appellant implied that as a child she had witnessed her 
mother attempt suicide.  The Board observes that the January 
1997 private medical record did not indicate that the 
appellant's PTSD was related to her active duty service.  
Further, a November 1997 VA medical record reflects that the 
appellant was assessed with rule out PTSD.  The Board finds 
that clarification of the appellant's PTSD diagnosis is 
necessary to adequately adjudicate her claim.

Service personnel records show that the appellant did not 
receive any medals or decorations evincing combat.  In her 
statements the appellant has indicated that she was subjected 
to episodes of sexual harassment during service.  The Board 
finds that further development in this area is warranted.

It is contended by and on behalf of the veteran that she 
should be service connected for PTSD.  Specifically, the 
veteran maintains that he was the victim of a sexual assault 
and harassment by fellow servicemen on several occasions 
during service.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1998).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non- combat stressor "may be 
obtained from" service records or "other sources." M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members.

A preliminary review of the claims folder indicates that the 
veteran has been  diagnosed with PTSD.  However, as noted 
above, in order for a diagnosis of PTSD to be accepted for 
service connection purposes, the diagnosis must be based upon 
a recognizable stressor.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  The record reveals that the veteran has 
described the stressful incidents which she claims to have 
experienced during service in statements submitted to the RO.  
These stressors consist of a sexual assault while taking a 
shower and incidents of sexual harassment while on active 
duty.

In view of the account given by the veteran of the sexual 
assault that purportedly happened in service and of other 
inservice events of sexual harassment, the Board will ask for 
the RO to attempt to develop the record further as will be 
explained below.

As for psychiatric disorders other than PTSD, the Board notes 
the medical records mentioned in the reasons and bases 
portion of this decision have raised the question of whether 
the appellant suffered from a psychiatric disorder prior to 
service, and whether any psychiatric disorder may have been 
aggravated by virtue of her military service.  No psychiatric 
abnormalities were noted on the appellant's February 1981 
enlistment examination.  An April 1981 service medical record 
reflects an impression of inadequate personality.  Current 
diagnoses include generalized anxiety disorder, panic 
disorder, and depressive disorder.  Upon a review of the 
record, the Board finds that a VA psychiatric examination and 
an opinion by a physician would be helpful in adjudicating 
the appellant's claim.
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the 
alleged sexual assault and incidents 
of sexual harassment during service.  
The RO inquiry should include 
possible sources listed in M21-1, 
part III, 5.14(c)(5).  The veteran 
should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that she must be 
as specific as possible because 
without such details an adequate 
search for verifying information 
cannot be conducted.

2.  Thereafter, the RO should 
request any supporting evidence from 
alternative sources identified by 
the veteran.  A field examiner 
should be utilized if a personal 
interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements 
sought cannot otherwise be provided.

3.  The RO should determine whether 
any of the individuals named by the 
veteran as having knowledge of the 
alleged events can be located 
through VA sources.  If any of them 
can be located, the RO should offer 
to forward a letter from the veteran 
to such individuals for the purpose 
of obtaining a statement concerning 
their knowledge of the alleged 
stressful events.  If any statements 
are obtained through this means or 
if the appellant provides any 
statements on her own, the RO should 
verify through service department 
sources that the individual offering 
a statement was actually stationed 
with the veteran at the time in 
question.

4.  The RO then should review the 
file and prepare a summary including 
all associated documents and then 
make a specific determination, in 
accordance with the provisions of 38 
C.F.R. § 3.304(f), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, 
and, if so, the nature of the 
specific stressor or stressors 
established by the record.  In 
reaching this determination, the RO 
should address any credibility 
questions raised by the record. 

5.  Any VA or private treatment 
records documenting the appellant's 
evaluation or treatment for a 
psychiatric condition which are not 
already of record should be 
associated with the claims file.

6.  The RO should arrange for the 
appellant to be afforded a VA 
psychiatric examination to determine 
the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, 
tests, and evaluations should be 
performed, including psychological 
testing for PTSD.  The examiner 
should answer the following 
questions: Does the appellant 
currently suffer from an Axis I 
psychiatric disorder?  If so, did 
the Axis I psychiatric disorder 
preexist the appellant's military 
service?  If her psychiatric 
disorder(s) did preexist service, is 
it at least as likely as not that 
her military service permanently 
aggravated or chronically worsened 
her preexisting psychiatric 
condition?  The examiner is also 
asked to specifically state whether 
the appellant currently suffers from 
PTSD.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment on the link between 
any current symptomatology and the 
inservice stressors described by the 
appellant (the RO must specify for 
the examiner the claimed inservice 
stressor(s); if necessary, further 
development in accordance with M21-1 
dealing with PTSD claims based on 
sexual assault and sexual harassment 
should be undertaken).  More 
specifically, the examiner should 
comment on whether it is at least as 
likely as not that the appellant's 
PTSD is related to events during 
service, or whether the PTSD is 
related to preservice events, to the 
extent such time periods may be 
distinguished.  All appropriate 
special tests should be 
accomplished, and the claims file 
must be made available to the 
examiner for review in connection 
with the examination.

7.  The RO must then consider on a 
de novo basis the appellant's claim 
for entitlement to service 
connection for an acquired 
psychiatric disorder, including 
PTSD.  If the benefit sought is not 
granted, the appellant should be 
furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

